internal_revenue_service number release date index number ------------------------------------ --------------------------------------- ---------------------------- - attention office of legal counsel legend department of the treasury washington dc person to contact ----------------------- ---------------------- telephone number --------------------- refer reply to cc ita b05 - plr-101352-04 date date university college program ------------------------------------------------------------------------------------------------------- --------------------------- ---------------------------------------------- -------------------------------------------------------------------- date date dear taxpayer ---------------------------- --------------------------- ------------------ this is in response to your authorized representative's letter and submissions of date and date in which he requested on your behalf rulings under sec_117 of the internal_revenue_code_of_1986 code regarding the proper federal_income_tax treatment of certain tuition reduction benefits provided by you the university sometimes referred to herein as the taxpayer under the university’s tuition assistance program the program we are pleased to address your concerns the information submitted indicates that university is an educational_organization described in sec_170 of the code as of date the university including controlled affiliates employed approximately --------employees excluding those employees who are covered by a collective bargaining agreement employees who do not regularly work time or more and employees who have failed to complete a year_of_service with big_number or more hours_of_service of these --------employees -------- are highly compensated within the meaning of code sec_414 and --------are not highly compensated the program has been created to provide faculty and staff of college with tuition benefits to assist these employees with the cost of tuition for the education of their plr-101352-04 dependent_children none of the faulty administrators and staff who will be eligible for the program is covered by collective bargaining agreements and all have full-time permanent appointments under the program as amended eligible employees may apply for assistance with the cost of tuition for their dependent_children in first grade though baccalaureate level education program will have a uniformly applied ceiling to be established annually tuition benefits awarded pursuant to the program may be paid either directly to the school or by reimbursement to the employee eligibility ceases upon retirement or other employment termination as of date highly compensated college employees were eligible for benefits under the program as amended while non-highly compensated employees of college were eligible generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a aqualified tuition reduction sec_117 provides that gross_income shall not include any aqualified tuition reduction sec_117 defines a aqualified tuition reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such an educational_organization of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular body of pupils or students in attendance at the place where its education activities are regularly carried on an entity described in sec_170 or of the code or an institution that is operated as an activity or function of such an entity may qualify as an aeducational organization described in sec_170 for purposes of sec_117 except for the case of certain graduate teaching and research assistants the exclusion from income provided by sec_117 is limited to education abelow the graduate level sec_117 provides an exception for individuals who are graduate students at the employing institution and who are engaged in providing teaching or research activities for that educational_institution sec_117 of the code provides that the exclusion from income of a qualified_tuition_reduction will apply to highly compensated employees only if such reduction is available on substantially the same terms to each member of a group_of_employees which is defined under a reasonable classification set up by the employer which does not discriminate in favor of highly compensated employees within the meaning of sec_414 plr-101352-04 sec_1_410_b_-4 of the income_tax regulations generally provides the test for determining whether a classification is reasonable and nondiscriminatory that test has two parts sec_1_410_b_-4 requiring that a classification established by an employer for its employees be reasonable and sec_1_410_b_-4 requiring that a plan pass an objective test to assure that the reasonable classification is nondiscriminatory the objective test has a safe_harbor an unsafe harbor and a facts and circumstances element a plan passes the objective test if it comes within a safe_harbor or satisfies the facts and circumstances considerations the test applies with respect to the minimum_coverage_rules of code sec_410 and may be incorporated into code sec_117 taking into account the differences between a qualified_retirement_plan and a qualified_tuition_reduction plan although sec_117 prohibits discrimination in favor of highly compensated employees described in sec_414 there is no specific language in sec_117 mandating that the same coverage tests applicable under sec_410 are also applicable under sec_117 thus the determination of whether a tuition reduction plan in fact discriminates in favor of highly compensated employees for purposes of sec_117 is made based upon an analysis of all relevant facts and circumstances sec_1_410_b_-4 of the regulations provides that a classification will be reasonable if based on all of the facts and circumstances the classification is reasonable and established under objective business criteria that identify the category of employees who benefit under the plan reasonable classifications include specified job categories nature of compensation ie salaried or hourly geographic location and other similar bona_fide business criteria the house ways_and_means_committee report on the deficit_reduction_act_of_1984 h_r rep no part 98th cong 2d sess provides additional examples of reasonable classifications the report explains that an employer could establish a classification based on such factors as seniority full-time versus part-time employment or job description provided that the classification is nondiscriminatory as of date college had faculty and administrative staff employees there are full-time permanent employees are faculty members and the other are staff members all of these full-time permanent employees are eligible to participate in the program as amended of the remaining employees all are either temporary part-time or non-permanent employees these temporary or part-time employees would not be eligible to participate in the amended program we have determined that the program satisfies the reasonable classification of employees test of sec_117 additionally based on all relevant facts and circumstances including the facts that the benefit is available to all college faculty and administrative staff excluding part-time temporary and non-permanent employees and that of the college’s total faculty and staff population is eligible to participate in the program we conclude that the program does not discriminate in favor of highly compensated employees thus college’s tuition based on the information provided and representations furnished we have plr-101352-04 reduction program satisfies the prohibition against discrimination in favor of highly compensated employees as described in sec_117 of the code determined that the described tuition reduction benefits provided under the taxpayer s amended tuition reduction program to employees within the meaning of sec_117 of the code of college for the education below the graduate level of dependent_children at any educational_institution described in sec_170 are excludable from the gross incomes of such employees under sec_117 of the internal_revenue_code as aqualified tuition reductions accordingly the value of the described tuition reduction benefits granted under the program to employees within the meaning of sec_117 of the code of the college for the education below the graduate level of such individuals does not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa taxpayer is not required to file forms w-2 or any returns of information under sec_6041 with respect to such payments or remissions this letter_ruling is based on the facts and representations provided by the taxpayer and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2004_1 2004_1_irb_1 pincite however when the criteria in section dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-101352-04 the rulings contained in this letter are based upon information and representations submitted by the university and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination because it could help resolve federal tax issues a copy of this letter_ruling should be maintained with the university’s permanent records this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s william a jackson william a jackson branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
